Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
The instant applicant claimed receiving and storing the information (e, g, data, key and  address) as recited in claims 1-6, 8-12, 15, 18 and 19. The Examiner note that a computer system receives information, to be read or written, by string of bits.

DETAILED ACTION
Status
This instant application No. 17/324170 has claims 1-25 pending. The effective filing date of this application is 06/20/2020.

Claim Objections
Claims 6, 8 and 9 are objected to because of the following informalities:  
Claim 6 recited “receiving an access command that the portion of data”. It is believed that the limitation should be “receiving an access command to the portion of data”.
Claims 8 and 9 each recited “one or bits”. It is believed that the phrase should be “one or more bits”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11 and 12 each recited “the last key”, which lacks proper antecedent basis, stored in each of particular row. Since the base claim 8 discloses a list of keys, it is reasonable that the last key be interpreted as a key of the list of the keys .
	Claims 18 and 19 are rejected as being a duplicate of each other in which claims 18 and 19 are depended on the independent claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 13-15 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprouse et al (2014/0136760) hereafter Sprouse.
Regarding claim 1, Sprouse discloses A method, comprising: 
receiving a portion of data comprising a string of bits for storage in a memory device ([0049]: “Both the keys and the data can be input into the memory system”); 
writing the string of bits of the portion of data in the memory device ([0086]: “the host will write Key-Value pair (K, V) to the drive. The drive will store the Value V in a data store at some address in the Data table of FIG. 12”); and 
writing, to a logical or physical location of the memory device, one or more bits indicative of a key associated with the portion of data, wherein the logical or physical location of the memory device where the one or more bits indicative of the key are written based at least in part on one or more other bits indicative of keys associated with other portions of data previously stored in the memory device (Fig. 12: [0071]: “The keys can be sorted based on a given number of most (or least) significant bits; [0086]: “the host will write Key-Value pair (K, V) to the drive. The drive will store the Value V in a data store at some address in the Data table of FIG. 12, as illustrate at (1). The drive will store the key value K on a bit line "i" in a block of an array of the drive”; [0089]: “the key blocks may be sorted…. For each key block, the drive will apply the key K to the word lines. If a matching key exists along a bit line in the block, NAND flash will register a "1" at the bit position "j" associated with the matching key. The value "j" can then be used as an index to the associated block table, as represented at (4) in FIG. 12, to retrieve a pointer, (3), to the associated value V in the Data Table”, <examiner note: Fig, 12 shows when host wrote the Key-value pair to the drive, the drive will compare the key through the sorted key block where the other keys and their associated data are previously stored. The drive indicates a location where the new key is stored in the key block basing on the result of comparing the new key to each of the previously stored key>).

Regarding claim 2, Sprouse further discloses The method of claim 1, further comprising writing the one or more bits indicative of the key contemporaneously with writing the portion of data in the memory device (Sprouse: Fig. 12: [0071]: “The keys can be sorted based on a given number of most (or least) significant bits; [0086]: “the host will write Key-Value pair (K, V) to the drive. The drive will store the Value V in a data store at some address in the Data table of FIG. 12, as illustrate at (1). The drive will store the key value K on a bit line "i" in a block of an array of the drive”).

Regarding claim 3, Sprouse further discloses The method of claim 1, further comprising writing additional bits that represent an address associated with the data contemporaneously with writing the one or more bits indicative of the key (Sprouse: Fig. 12: [0086]: “the host will write Key-Value pair (K, V) to the drive. The drive will store the Value V in a data store at some address in the Data table of FIG. 12, as illustrate at (1). The drive will store the key value K on a bit line "i" in a block of an array of the drive, as shown at (2) of FIG. 12. The drive will make an entry in the block table at address i, with a pointer to the value V”).

Regarding claim 4, Sprouse further discloses The method of claim 1, further comprising writing the one or more bits indicative of the key in a portion of the memory device that comprises an index table (Sprouse: Fig. 12).

Regarding claim 6, Sprouse further discloses The method of claim 1, further comprising receiving an access command that the portion of data; and reading the portion of data in response to the access command based at least in part on reading on the one or more bits indicative of the key associated with the portion of data (Sprouse: Abstract: “In a read process, the host provides a key to drive, which then broadcasts down the word lines of blocks storing the keys. Based on any matching bit lines, the tables can then be used to retrieve and supply the corresponding data to the host”).

Regarding claim 7, Sprouse further discloses The method of claim 1, further including accessing the portion of data based on a position of the key associated with the portion of data relative to the keys associated with other portions of data previously received (Sprouse: Fig. 12).

Regarding claim 8, Sprouse discloses A method, comprising: 
writing one or bits indicative of a number of keys in a sorted order in a memory device, wherein the number of keys are each associated with one of a number of portions of data (Sprouse: Fig. 12: [0089]: “the key blocks may be sorted…. For each key block, the drive will apply the key K to the word lines. If a matching key exists along a bit line in the block, NAND flash will register a "1" at the bit position "j" associated with the matching key. The value "j" can then be used as an index to the associated block table, as represented at (4) in FIG. 12, to retrieve a pointer, (3), to the associated value V in the Data Table”. <<examiner note: Fig, 12 shows when host wrote the Key-value pair to the drive, the drive will compare the key through the sorted key block where the other keys and their associated data are previously stored. The drive indicates a location where the new key is stored in the key block basing on the result of comparing the new key to each of the previously stored key >); and
writing a string of bits representing the number of portions of data in the memory device ([0086]: “the host will write Key-Value pair (K, V) to the drive. The drive will store the Value V in a data store at some address in the Data table of FIG. 12”).

Regarding claim 13, Sprouse further discloses The method of claim 8, further including maintaining the number of keys in sorted order in response to receiving an additional key to add to the number of keys stored in the memory device (Sprouse: [0004]: “The keys in the memory may be sorted”).

Regarding claim 14, Sprouse further discloses The method of claim 13, wherein maintaining the number of keys in sorted order includes shifting positions in the sorted order of a portion of the number of keys (Sprouse: [0096]: “The registers are chained into a FIFO arrangement so that when a new key comes in, the previous keys shift over by one column to the right”).

Regarding claim 15, Sprouse discloses An apparatus, comprising: 
a memory array (Sprouse: Fig. 10 : ‘memory array 901’); and 
control circuitry, coupled to the memory array ([0087]: “The controller will take care of assigning the keys and values to physical addresses and of determining the needed addressing structures to translate the key into the corresponding data location”), configured cause the apparatus to: 
write one or more bits indicative of a number of key and address pairs of keys in a sorted order in a memory array, wherein the number of key and address pairs are associated with a number of portions of data comprising strings of bits (Sprouse: Fig. 11: [0084]: “the bit lines BL0, BL1, . . . run down the columns of the array and are written with corresponding keys Key 0, Key 1, . . . as previously described. The word lines are then biased according to the search key (here Key 2) so that it is broad to all of the bit lines spanned by the word lines. When a matching key or keys are found, the column address of the bit line is then input as an index to find the data set, also stored on the drive”; Fig. 12: [0089]: “the key blocks may be sorted…. For each key block, the drive will apply the key K to the word lines. If a matching key exists along a bit line in the block, NAND flash will register a "1" at the bit position "j" associated with the matching key. The value "j" can then be used as an index to the associated block table, as represented at (4) in FIG. 12, to retrieve a pointer, (3), to the associated value V in the Data Table”, <<examiner note: Fig, 12 shows when host wrote the Key-value pair to the drive, the drive will compare the key through the sorted key block where the other keys and their associated data are previously stored. The drive indicates a location where the new key is stored in the key block basing on the result of comparing the new key to each of the previously stored key >); and 
write the strings of bits of the number of portions of data in the memory array ([0086]: “the host will write Key-Value pair (K, V) to the drive. The drive will store the Value V in a data store at some address in the Data table of FIG. 12”).

Regarding claim 21, Sprouse discloses An apparatus, comprising: 
a memory array (Sprouse: Fig. 10 : ‘memory array 901’); and 
a control circuitry, coupled to the memory array ([0087]: “The controller will take care of assigning the keys and values to physical addresses and of determining the needed addressing structures to translate the key into the corresponding data location”), configured cause the apparatus to: 
access data stored in the memory array based on a number of key and address pairs of keys stored in a sorted order in the memory array, wherein the number of key and address pairs are associated with a number of portions of data stored in the memory array (Sprouse: Fig. 12: [0089]: “the key blocks may be sorted…. For each key block, the drive will apply the key K to the word lines. If a matching key exists along a bit line in the block, NAND flash will register a "1" at the bit position "j" associated with the matching key. The value "j" can then be used as an index to the associated block table, as represented at (4) in FIG. 12, to retrieve a pointer, (3), to the associated value V in the Data Table”, <examiner note: Fig, 12 shows when host wrote the Key-value pair to the drive, the drive will compare the key through the sorted key block where the other keys and their associated data are previously stored. The drive indicates a location where the new key is stored in the key block basing on the result of comparing the new key to each of the previously stored key >).

Regarding claim 22, Sprouse further discloses The apparatus of claim 21, wherein the control circuitry is configured cause the apparatus to access the data based on the key associated with the portion of data (Sprouse: Abstract: “In a read process, the host provides a key to drive, which then broadcasts down the word lines of blocks storing the keys. Based on any matching bit lines, the tables can then be used to retrieve and supply the corresponding data to the host”).

Regarding claim 23, Sprouse further discloses The apparatus of claim 21, wherein the control circuitry is configured cause the apparatus to access the data based on a position in the sorted order of the key associated with the data (Sprouse: Abstract: “In a read process, the host provides a key to drive, which then broadcasts down the word lines of blocks storing the keys. Based on any matching bit lines, the tables can then be used to retrieve and supply the corresponding data to the host”; [0089]: “the key blocks may be sorted”).

Regarding claim 24, Sprouse further discloses The apparatus of claim 21, wherein the address portion of the key and address pairs indicates a location in the memory array where the data is located (Sprouse: Fig. 12: [0089]: “The value "j" can then be used as an index to the associated block table, as represented at (4) in FIG. 12, to retrieve a pointer, (3), to the associated value V in the Data Table”).

Regarding claim 25, Sprouse further discloses The apparatus of claim 21, wherein the control circuitry is configured cause the apparatus to access the data based on a key table that indicates a row in the memory array where a key associated with the data is located (Sprouse: Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sprouse as applied to claim 1 above, and further in view of Venkatesh et al (2018/0165381) hereafter Venkatesh.
Regarding claim 5,  Sprouse does not explicitly disclose all exact limitation of the current claim.
However, Venkatesh discloses The method of claim 1, further comprising comparing the one or more bits indicative of the key to the other bits indicative of keys associated with the other portions of data previously stored in the memory device; and identifying the logical or physical location of the memory where the one or more bits are written based at least in part on the comparison ([0091]: “key-value pairs may be stored in a sorted order by their keys in CAM data structure 234. In such embodiments, the modified key-value pair, including its original index key and replacement data value, may be stored in CAM data structure 234 in the location at which the original key-value pair that included the matching index key was previously stored in CAM data structure 234”).
Disclosures by Sprouse and Venkatesh are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate storing key-value pair to the content addressable memory (CAM) taught by Sprouse to include key-value pairs stored and sorted in CAM data structure according to a sorting algorithm disclosed by Venkatesh. The motivation for key-value pairs storing and sorting in a CAM by paragraph [0091]-[0092] of Venkatesh is for effectively determining a matching index key resides in the CAM data structure basing on comparison.

Claims 9, 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sprouse as applied to claims 8 and 15 respectively  above, and further in view of Hershkovich et al (2006/0047719) hereafter Hershkovich.
Regarding claim 9, Sprouse does not explicitly disclose all exact limitation of the current claim.
However, Hershkovich discloses The method of claim 8, wherein writing the one or bits indicative of the number of keys includes storing a particular number of keys per row in the memory device (Hershkovich: [0122]: “indicate the number of "valid" Key entries in each row next to the Row Index entry”).
Disclosures by Sprouse and Hershkovich are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate storing key-value pair to the content addressable memory (CAM) taught by Sprouse to include a number of valid key entries in a row disclosed by Hershkovich. The motivation for including a number of valid key entries in a row by paragraph [0122] of Hershkovich is for searching a key match in the CAM with the number of entries in a row.

Regarding claim 10. Sprouse does not explicitly disclose all exact limitation of the current claim.
However, Hershkovich further discloses The method of claim 8, further including storing an indicator, comprising one or more bits, of a quantity of keys that are stored in each particular row ([0122]: “indicate the number of "valid" Key entries in each row next to the Row Index entry”).
Disclosures by Sprouse and Hershkovich are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate storing key-value pair to the content addressable memory (CAM) taught by Sprouse to include a number of valid key entries in a row disclosed by Hershkovich. The motivation for including a number of valid key entries in a row by paragraph [0122] of Hershkovich is for searching a key match in the CAM with the number of entries in a row.

Regarding claim 18. Sprouse does not explicitly disclose all exact limitation of the current claim.
However, Hershkovich further discloses The apparatus of claim 15, wherein the control circuitry is configured to cause the apparatus to store an indicator, comprising one or more bits, of a quantity of keys that are stored in each particular row of the memory array (Hershkovich: [0122]: “indicate the number of "valid" Key entries in each row next to the Row Index entry”).
Disclosures by Sprouse and Hershkovich are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate storing key-value pair to the content addressable memory (CAM) taught by Sprouse to include a number of valid key entries in a row disclosed by Hershkovich. The motivation for including a number of valid key entries in a row by paragraph [0122] of Hershkovich is for searching a key match in the CAM with the number of entries in a row.
.
Regarding claim 19. Sprouse does not explicitly disclose all exact limitation of the current claim.
However, Hershkovich further discloses The apparatus of claim 15, wherein the control circuitry is configured to cause the apparatus to store an indicator, comprising one or more bits, of a quantity of keys that are stored in each particular row of the memory array (Hershkovich: [0122]: “indicate the number of "valid" Key entries in each row next to the Row Index entry”).
Disclosures by Sprouse and Hershkovich are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate storing key-value pair to the content addressable memory (CAM) taught by Sprouse to include a number of valid key entries in a row disclosed by Hershkovich. The motivation for including a number of valid key entries in a row by paragraph [0122] of Hershkovich is for searching a key match in the CAM with the number of entries in a row.

Regarding claim 20. Sprouse does not explicitly disclose all exact limitation of the current claim.
However, Hershkovich further discloses The apparatus of claim 15, wherein the control circuitry is configured to cause the apparatus to store a particular number of key and address pairs per row of the memory array (Hershkovich: [0113]: “the key list starts at the lowest memory array address, and the empty locations block follows the key list at the highest array addresses”).
Disclosures by Sprouse and Hershkovich are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate storing key-value pair to the content addressable memory (CAM) taught by Sprouse to include a number of valid key entries in a row disclosed by Hershkovich. The motivation for including a number of valid key entries in a row by paragraph [0122] of Hershkovich is for searching a key match in the CAM with the number of entries in a row.

Claims 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sprouse as applied to claim 8 and 15 respectively  above, and further in view of Stark Moshe (WO 01/91132) hereafter Stark.
Regarding claim 11, Sprouse does not explicitly disclose all exact limitation of the current claim.
However, Stark discloses The method of claim 8, further including storing an indicator, comprising one or more bits, of the last key stored in each particular row (Stark: page 19: ‘U - is the last Key Entry column; V - is the last Key entry row; Fig. 4: Ku,v).
Disclosures by Sprouse and Stark are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate storing key-value pair to the content addressable memory taught by Sprouse to include storing an indicator of the last key on each row disclosed by Stark. The motivation for include storing an indicator of the last key by page 2 of Stark is for reducing the CAM's search.

Regarding claim 16, Sprouse does not explicitly disclose all exact limitation of the current claim.
However, Stark further discloses The apparatus of claim 15, wherein the number of key and address pairs are stored in an index table portion of the memory array (Stark: page 5, line 16-18 “each of the keys having a unique location- indices-pair that indicate the key location in the array”).
Disclosures by Sprouse and Stark are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate storing key-value pair to the content addressable memory taught by Sprouse to include storing key and address pairs in a memory disclosed by Stark. The motivation for include storing key and address pairs in a memory by page 4 of Stark is for retrieving of data stored in an associative memory at very high speed and throughput.

Regarding claim 17, Sprouse does not explicitly disclose all exact limitation of the current claim.
However, Stark further discloses The apparatus of claim 15, wherein the sorted order is based on the keys of the number of key and address pairs associated with the number of portions of data (Stark: page 5, lines 23-25: “The keys in the array are arranged, each key in a separate cell, in rows, in a subsequent ascending or descending order”).
Disclosures by Sprouse and Stark are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate storing key-value pair to the content addressable memory taught by Sprouse to include storing key and address pairs in a memory disclosed by Stark. The motivation for include storing key and address pairs in a memory by page 4 of Stark is for retrieving of data stored in an associative memory at very high speed and throughput.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sprouse and Hershkovich as applied to claim 10  above, and further in view of Stark.
Regarding claim 12,  Sprouse does not explicitly disclose all exact limitation of the current claim.
However, Hershkovich further discloses The method of claim 10, further including storing the indicator of the quantity of keys that are stored in each particular row ([0122]: “indicate the number of "valid" Key entries in each row next to the Row Index entry”),
Disclosures by Sprouse and Hershkovich are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate storing key-value pair to the content addressable memory (CAM) taught by Sprouse to include a number of valid key entries in a row disclosed by Hershkovich. The motivation for including a number of valid key entries in a row by paragraph [0122] of Hershkovich is for searching a key match in the CAM with the number of entries in a row.
Sprouse and Hershkovich do not explicitly disclose storing an indicator, comprising one or more bits, of the last key stored in each particular row in a key table.
However, Stark further discloses storing an indicator, comprising one or more bits, of the last key stored in each particular row in a key table (Stark: page 19: ‘U - is the last Key Entry column; V - is the last Key entry row; Fig. 4: Ku,v).
Disclosures by Sprouse, Hershkovich and Stark are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate storing key-value pair to the content addressable memory taught by Sprouse/Hershkovich to include storing an indicator of the last key on each row disclosed by Stark. The motivation for include storing an indicator of the last key by page 2 of Stark is for reducing the CAM's search.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250. The examiner can normally be reached Monday, Wed=Fri: from 10:45 AM to 4:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136